DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over David (US 2013/0328493 A1) in view of Saddig et al. (Patent. No.: US 8,749,143 B1).

Regarding claim 1, David teaches an LED illumination device (FIG. 1-5), comprising: 
a circuit substrate (paragraph [0059], “printed circuit board PCB 42”); 
a bridge rectifier disposed on the circuit substrate and electrically connected to the circuit substrate (FIG. 5, 114 and paragraph [0061], “capacitor 112 and across the 
a current-limiting chip disposed on the circuit substrate and electrically connected to the circuit substrate (FIG. 5, current regulator IC, 134); 
a resistance switching module disposed on the circuit substrate and electrically connected to the circuit substrate (FIG. 5, SW1, 140, 142 and paragraph [0063], “The voltage on the node 130 is selectively switched by the switch 32 between resistors 140 and 142”); and 
an LED group including a plurality of LED chips disposed on the circuit substrate and electrically connected to the circuit substrate (paragraph [0056], “a printed circuit board PCB 42 that holds an array of white-LEDs 44); 
wherein the bridge rectifier, the current-limiting chip, the resistance switching module and the LED group are electrically connected with each other (FIG. 5); 
wherein the bridge rectifier is electrically connected to a power source, and an alternating current generated by the power source is converted into a direct current through the bridge rectifier (FIG. 5 and paragraph [0061], “The AC line voltage 100 is applied to input terminals 110 which route the line voltage 100 across a noise suppression capacitor 112 and across the input terminals of a bridge rectifier 114. One output of the bridge rectifier 114 goes to ground 116 while the positive output goes to a node 118”); 
wherein the current-limiting chip is electrically connected to the bridge rectifier so as to adjust a current value of the direct current (FIG. 5, VCC pin of 134 is connected to 

David teaches resistance switching module but does not disclose the resistance switching module includes a plurality of resistance switches and a plurality of resistor elements respectively corresponding to the resistance switches, each of the resistance switches includes a physical switching key that is exposed, and the physical switching key is movably disposed on a resistance ON position for allowing the direct current to pass through the corresponding resistor element, or a resistance OFF position for preventing the direct current from passing through the corresponding resistor element.

Saddig teaches the resistance switching module includes a plurality of resistance switches (column 7, line 43, “The dip switches in switch 20”) and a plurality of resistor elements respectively corresponding to the resistance switches (“column 7, lines 43-44, The dip switches in switch 20 control an analog-to-digital output device which, in turn, adjusts resistance values”), each of the resistance switches includes a physical switching key that is exposed, and the physical switching key is movably disposed on a resistance ON position for allowing the direct current to pass through the corresponding resistor element, or a resistance OFF position for preventing the direct current from passing through the corresponding resistor element (Saddig, FIG. 3, SW1 and column 7, lines 46-54, “Adjusting one of the dip switches (from OFF to ON, for example) will increase the light output of the white LEDs while decreasing the light output of the blue LEDs substantially in equal amount. Likewise, changing one dip switch from ON to OFF 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify David in view of Saddig to incorporate a plurality of resistance switches thereby ensuring that the overall lighting device does not overheat (Saddig, column 7, lines 54-55).

Regarding claim 2, David as modified above further teaches the resistance switching module includes a carrying casing disposed on the circuit substrate, the physical switching key of each of the resistance switches is exposed from the carrying casing (Saddig, FIG. 3, SW DIP-4), and the physical switching key of each of the resistance switches is movably disposed on the carrying casing (Saddig, FIG. 4 SW DIP-4).

Regarding claim 3, David as modified above further teaches wherein the LED chips are divided into a plurality of first LED chips for generating a first light source and a plurality of second LED chips for generating a second light source (David paragraph [0068], “The LEDs 44 in the LED light bulb 10 are connected as two series-parallel strands of LEDs”), and a wavelength of the first light source generated by the first LED chips is different from or the same as a wavelength of the second light source generated by the second LED chips (Saddig column 13, line 13, “one of the light 

Regarding claim 4, David teaches an LED illumination device (FIG. 1-5), comprising: 
a circuit substrate (paragraph [0059], “printed circuit board PCB 42”); 
a bridge rectifier disposed on the circuit substrate and electrically connected to the circuit substrate (FIG. 5, 114 and paragraph [0061], “capacitor 112 and across the input terminals of a bridge rectifier 114. One output of the bridge rectifier 114 goes to ground 116 while the positive output goes to a node 118”); 
a current-limiting chip disposed on the circuit substrate and electrically connected to the circuit substrate (FIG. 5, current regulator IC, 134); 
a resistance switching module disposed on the circuit substrate and electrically connected to the circuit substrate (FIG. 5, SW1, 140, 142 and paragraph [0063], “The voltage on the node 130 is selectively switched by the switch 32 between resistors 140 and 142”); and 
an LED group including a plurality of LED chips disposed on the circuit substrate and electrically connected to the circuit substrate (paragraph [0056], “a printed circuit board PCB 42 that holds an array of white-LEDs 44); 
wherein the bridge rectifier, the current-limiting chip, the resistance switching module and the LED group are electrically connected with each other (FIG. 5); 

David teaches resistance switching module but does not disclose the resistance switching module includes a plurality of resistance switches and a plurality of resistor elements respectively corresponding to the resistance switches, and each of the resistance switches includes a physical switching key that is exposed.

Saddig teaches the resistance switching module includes a plurality of resistance switches (column 7, line 43, “The dip switches in switch 20”) and a plurality of resistor elements respectively corresponding to the resistance switches (“column 7, lines 43-44, The dip switches in switch 20 control an analog-to-digital output device which, in turn, adjusts resistance values”), and each of the resistance switches includes a physical switching key that is exposed (Saddig, FIG. 3, SW1 and column 7, lines 46-54, “Adjusting one of the dip switches (from OFF to ON, for example) will increase the light output of the white LEDs while decreasing the light output of the blue LEDs substantially in equal amount. Likewise, changing one dip switch from ON to OFF will decrease the current output of the white LEDs while increasing the current output of the blue LEDs”).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify David in view of Saddig to incorporate a plurality of resistance switches thereby ensuring that the overall lighting device does not overheat (Saddig, column 7, lines 54-55).

Regarding claim 5, David as modified above further teaches the resistance switching module includes a carrying casing disposed on the circuit substrate (Saddig, FIG. 3, SW DIP-4), the physical switching key of each of the resistance switches is exposed from the carrying casing, and the physical switching key of each of the resistance switches is movably disposed on the carrying casing (Saddig, FIG. 4 SW DIP-4). 

Allowable Subject Matter
Claims 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 6. the prior art fails to teach or reasonably suggest a LED illumination device comprising “a second current-limiting chip disposed on the circuit substrate and electrically connected to the circuit substrate; wherein the bridge rectifier, the first current-limiting chip, the first resistance switching module and the first LED group are electrically connected with each other; wherein the bridge rectifier, the second current-limiting chip, the second resistance switching module and the second LED group are electrically connected with each other; wherein a first electric power received by the first LED group is different from or the same as a second electric power received by the second LED group; wherein the first resistance switching module includes a plurality of first resistance switches and a plurality of first resistor elements respectively corresponding to the first resistance switches, and each of the first resistance switches the second resistance switching module includes a plurality of second resistance switches and a plurality of second resistor elements respectively corresponding to the second resistance switches, and each of the second resistance switches includes a second physical switching key that is exposed”, in combination with the other limitations of the claim.

Dependent claims 7-10 are allowed by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SYED M KAISER/Examiner, Art Unit 2844                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831